DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s amendment filed 14 September 2021 has overcome the rejections under 35 U.S.C. 112. Therefore, the rejections under 35 U.S.C. 112 have been withdrawn.  However, Applicant’s amendment has introduced further issues under 35 U.S.C. 112 as set forth in the Office Action below.
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the arguments do not apply to the references as applied in the current rejection. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below. Further, Examiner respectfully submits that, with respect to Claim 1, Applicant argues that none of Gmurowski, Costabile, and Zallea disclose or teach a pressure application device extending from a first end to a second end are moot as this limitation is not present in the claim.
Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
Claim 6 - 
“the inner area” (line 7). Examiner suggests, “an inner area”
“a first end to a second end” (lines 10-11). Examiner suggests, “a first end of the metal sleeve to a second end of the metal sleeve”
Claim 9 - 
“a fist end” (line 2). Examiner suggests, “the first end”
“a second end” (line 3). Examiner suggests, “the second end”
Appropriate correction is required.
Claim Interpretation
Examiner notes the use of the term “cup” throughout the specification and claims.  However, Examiner notes that a “cup” does not appear to be formed since there is no closed end to the metal sleeve.  For purpose of examination, the term “cup” will be in interpreted as “sleeve.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the phrase, “wherein the tool further includes a second end ring” (line 1) renders the claim indefinite. “A second ring” has already been recited in line 5 of Claim 1. Therefore, it is unclear whether the second ring of Claim 1 is being recited or an additional ring is being introduced.
Regarding Claim 5, the phrase, “applying of internal pressure is achieved by a pressure tube” (lines 1-2) renders the claim indefinite. “Applying internal pressure . . . via the pressure device” and “a pressure device” has already been recited in Claim 1 (lines 7 and 11-12). Examiner suggests reciting wherein the pressure device is a pressure tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmurowski (U.S. 6,176,114) in view of Costabile (U.S. 4,557,128).
Regarding Claim 1 , Gmurowski discloses a method of fabricating a cup, the method comprising: providing a tool (Fig. 1, #10, Fig. 4, #10C) having an interior profile of a predetermined shape (See Figs. 1 and 4), the tool having a body forming an inner area with at least a first side and a second side (Upper and lower die blocks: Fig. 1, #16, 18 & Upper and lower die blocks: Fig. 1, #212, 214) and having a first 
securing a pressure device within the inner area of the tool (Projection and passage within projection: Fig. 1, #40 & Mandrel and passage within mandrel: Fig. 4, #234);
placing a sleeve (Tube Fig. 1, #22 & Fig. 4, #28B) within the inner area of the tool and around the pressure device (See Figs. 1 and 4);
securing the tool in a closed position such that the sleeve is unremovable (Tube is inserted in the die and the upper die and the lower die are closed: Col 3, L43-45);
applying internal pressure within the inner area and within an inside of the sleeve via the pressure device such that the internal pressure exceeds a yield point of a material comprising the sleeve (Urges the tube radially outward: Col 3, L50-51), wherein the sleeve deforms into the interior profile (Into the recess: Col 3, L51);
opening the body of the tool (The die is then opened: Col 4, L2); and
removing the sleeve from the tool in an open position (Tube is removed: Col 4, L3);
wherein the sleeve maintains a deformed shape having an exterior profile that matches the interior profile of the tool (Hydroforming a series of expanded areas on a tubular member: Col 1, L43-44).  Gmurowski is silent to the material of the tube and therefore does not disclose a metal sleeve.
However, Costabile
Regarding Claim 3, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the tool further includes a second end ring to secure the first side and the second side together (End cap: Fig. 1, #22 & Fig. 4, #220).
Regarding Claim 5, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the applying of internal pressure is achieved via a pressure tube inserted into the inner area (Projection and passage within projection: Fig. 1, #40 & Mandrel and passage within mandrel: Fig. 4, #234).
Regarding Claim 6, Gmurowski discloses a tool with an interior profile of a predetermined shape, the tool having:
a body formed by at least a first side and a second side (Upper and lower die blocks: Fig. 1, #16, 18 & Upper and lower die blocks: Fig. 1, #212, 214); and
a sleeve (Tube Fig. 1, #22 & Fig. 4, #28B) to be placed within the inner area of the tool and secured in place by securing the first side and the second side together (Tube is inserted in the die and the upper die and the lower die are closed: Col 3, L43-45);
a pressure application device to be inserted into the inner area and within an inside of the sleeve (Projection and passage within projection: Fig. 1, #40 & Mandrel and passage within mandrel: Fig. 4, #234), the pressure application device extending from a first end to a second end (See Figs. 1 and 4, axial direction of projection or mandrel);
an upper ring secured to the first end (End cap: Fig. 1, #20 & Fig. 4, #222. Examiner notes that the term “upper” has not been given patentable weight as the apparatus of Gmurowski would be capable of operating in a different orientation); and
a lower ring secured to the second end (End cap: Fig. 1, #22 & Fig. 4, #220. Examiner notes that the term “upper” has not been given patentable weight as the apparatus of Gmurowski would be capable of operating in a different orientation)

wherein the sleeve deforms into the interior profile (Hydroforming a series of expanded areas on a tubular member: Col 1, L43-44 & Urges the tube radially outward into the recess: Col 3, L50-51).  Gmurowski is silent to the material of the tube and therefore does not disclose a metal sleeve.
However, Costabile teaches a hydroforming method and apparatus for forming a metal tube (Metal tubes: Col 1, L13) based on its intended use in fields requiring precision parts with high strength (Col 1, L13-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tube of Gmurowski out of metal, as taught by Costabile, based on its intended use in fields requiring precision parts with high strength (Col 1, L13-16).
Regarding Claim 8, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the pressure application device is a pressure tube (Projection and passage within projection: Fig. 1, #40 & Mandrel and passage within mandrel: Fig. 4, #234).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmurowski in view of Costabile and Zallea (U.S. 2,631,640).
Regarding Claim 4, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  While Gmurowski discloses that the device is closed at the ends (See Figs. 1 and 4), Gmurowski does not disclose a separate pressure device and placing a first end piece at a first end of the metal sleeve within the inner area of the tool and placing a second end piece at a second end of the metal sleeve within the inner area of the tool. 
However, Zallea teaches a hydroforming tool including tubes as pressure devices (14, 24) and placing a first end piece at a first end of the metal sleeve within the inner area of the tool and placing a second end piece at a second end of the metal sleeve within the inner area of the tool (Members: Fig. 3, #18, 
Regarding Claim 9, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the tool further comprises: a first end piece to secure at a first end of the metal sleeve (Protuberance or projection: Fig. 1, #32 & Mandrel: Fig. 4, #226); and a second end piece to secure at a second end of the metal sleeve (Mandrel: Fig. 1, #64 & Mandrel: Fig. 4, #224).  However, Gmurowski does not disclose first and second end plates.
However, Zallea teaches a hydroforming tool including tubes (14, 24) and end plates (Members: Fig. 3, #18, 21) in order to form a water tight seal for forming the part.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mandrel and passage of Gmurowski could be replaced with the similar separable structure of Zallea including tubes and end plates as doing so would perform the equivalent function of forming a water-tight seal (Zallea: Col 4, L48 - Col 5, L9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bernard (DE 2059812).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.